Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 21, 2022

                                      No. 04-22-00512-CV

                   IN THE INTEREST OF M.S.M., K.C.M., AND C.C.M.

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVPC-XX-XXXXXXX
                          Honorable Dennis Powell, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating Appellant T.M.’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant T.M.’s brief was originally due September 26, 2022.
Appellant T.M. was then granted an extension to October 17, 2022. Our order granting the
extension explained that because of the time constraints governing the disposition of this appeal,
further requests for extensions of time would be disfavored.

        On October 18, 2022, Appellant T.M. filed a second motion for extension of time,
requesting an extension to October 27, 2022. Appellant T.M.’s second motion for extension of
time to file Appellant T.M.’s brief is GRANTED. We ORDER Appellant T.M. to file her brief
on or before October 27, 2022. Because of the time constraints of an accelerated appeal, and the
previously granted extension of time, no further extensions will be granted. If appellant’s brief is
not filed by October 27, 2022, we may abate this appeal to the trial court for an abandonment
hearing. See TEX. FAM. CODE ANN. § 107.013(a)(1) (giving indigent persons a right to counsel in
parental-rights termination cases); In re M.S., 115 S.W.3d 534, 544 (Tex. 2003) (holding that this
right to counsel includes the right to effective counsel).

       It is so ORDERED on October 21, 2022.

                                                             PER CURIAM

       ATTESTED TO: ______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT